[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action to recover damages for personal injuries sustained by plaintiff on July 21, 1995, when defendant dentist inadvertently dropped standard etch enamel on her cheek during the course of dental treatment. Defendant has admitted liability to this allegation and he and plaintiff were sole witnesses at trial before this court on December 22, 1998.
Plaintiff was 28 years old at time of accident and required medical treatment for her cheek injury which resulted in an CT Page 15340 irregularly shaped of flat scar or area discoloration that was approximately 2.5 cm in diameter. She claimed that she suffered acute embarrassment at work, in public and before her husband because of the discoloration. She was treated with therapeutic creams and the appearance of her cheek improved remarkably with time as evidenced by a series of photographs introduced into evidence. At the time of trial no discoloration, or scar was visible but plaintiff testified that the involved area turns red in warm temperatures. The medical reports in evidence contain no opinion with respect to any permanency and it appears that the affected area ceased to be prominent approximately six months after the accident. Plaintiff makes no claim for economic damages since she lost no wages and her medical bills have been paid.
As a result of defendant's negligence, it is found that plaintiff has sustained non-economic damages of Three Thousand Five Hundred ($3,500.00) Dollars.
Jerry Wagner Judge Trial Referee